Exhibit 10.1

 

EXECUTION VERSION

 

EXCHANGEABLE SHARE SUPPORT AGREEMENT

 

THIS EXCHANGEABLE SHARE SUPPORT AGREEMENT made as of July ___, 2020 among Akerna
Corp., a corporation existing under the laws of the State of Delaware
(“Akerna”), Akerna Canada Holdings Inc., a corporation existing under the laws
of the Province of Ontario (“Callco”), and Akerna Canada Ample Exchange Inc., a
corporation existing under the laws of the Province of Ontario (“Exchangeco”).

 

RECITALS:

 

A.In connection with an arrangement agreement dated December 18, 2019 among
Akerna, Exchangeco and Ample Organics Inc. (“Ample”), as amended by amending
agreements dated February 28, 2020, May 26, 2020 and June 1, 2020 (collectively,
the “Arrangement Agreement”), Exchangeco is to issue exchangeable shares (the
“Exchangeable Shares”) to certain holders of common shares of Ample pursuant to
an arrangement under the Business Corporations Act (Ontario) (the “Arrangement”)
on the terms and conditions set out in the Plan of Arrangement (as defined in
the Arrangement Agreement).

 

B.Pursuant to the Arrangement Agreement, Akerna, Callco and Exchangeco are
required to enter into an exchangeable share support agreement (the “Agreement”)
substantially in the form of this Agreement.

 

In consideration of the foregoing and the mutual agreements contained herein and
for other good and valuable consideration (the receipt and sufficiency of which
are acknowledged), the parties hereby agree as follows:

 

Article 1
INTERPRETATION

 

1.1Defined Terms

 

In this Agreement, each capitalized term used and not otherwise defined herein
shall have the meaning ascribed thereto in the rights, privileges, restrictions
and conditions (collectively, the “Exchangeable Share Provisions”) attaching to
the Exchangeable Shares as set out in the articles of Exchangeco, unless the
context requires otherwise.

 

1.2Interpretation Not Affected by Headings

 

The division of this Agreement into Articles, Sections, subsections and
paragraphs and the insertion of headings are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.
Unless the contrary intention appears, references in this Agreement to an
Article, Section, subsection, paragraph or Schedule by number or letter or both
refer to the Article, Section, subsection, paragraph or Schedule, respectively,
bearing that designation in this Agreement.

 

1.3Number and Gender

 

In this Agreement, unless the contrary intention appears, words importing the
singular include the plural and vice versa, and words importing gender shall
include all genders.

 

1.4Date of any Action

 

If the date on which any action is required to be taken hereunder by any person
is not a Business Day, such action shall be required to be taken on the next
succeeding day which is a Business Day.

 

 

 

 

1.5Statutes

 

Any reference to a statute refers to such statute and all rules and regulations
made under it, as it or they may have been or may from time to time be amended
or re-enacted, unless stated otherwise.

 

Article 2
COVENANTS OF AKERNA AND EXCHANGECO

 

2.1Covenants Regarding Exchangeable Shares

 

So long as any Exchangeable Shares not owned by Akerna or its affiliates are
outstanding, Akerna shall:

 

(a)not take any action that will result in the declaration or payment of any
dividend or make any other distribution on the Akerna Shares unless:

 

(i)Exchangeco shall: (A) simultaneously declare or pay, as the case may be, an
equivalent dividend or other distribution economically equivalent thereto (as
determined in accordance with the Exchangeable Share Provisions) on the
Exchangeable Shares (an “Equivalent Dividend”); and (B) have sufficient money or
other assets or authorized but unissued securities available to enable the due
declaration and the due and punctual payment, in accordance with applicable law
and the Exchangeable Share Provisions, of any such Equivalent Dividend; or

 

(ii)if the dividend or other distribution is a stock or share dividend or
distribution of stock or shares, and if Exchangeco so chooses as an alternative
to taking the action described in (i), in lieu of such dividend or other
distribution on the Akerna Shares, Exchangeco shall:

 

(A)effect a corresponding, contemporaneous and economically equivalent
subdivision of the outstanding Exchangeable Shares (as determined in accordance
with the Exchangeable Share Provisions) (an “Equivalent Stock Subdivision”); and

 

(B)have sufficient authorized but unissued securities available to enable the
Equivalent Stock Subdivision;

 

(b)advise Exchangeco sufficiently in advance of the declaration by Akerna of any
dividend or other distribution on the Akerna Shares and take all such other
actions as are reasonably necessary or desirable, in co-operation with
Exchangeco, to ensure that:

 

(i)the respective declaration date, record date and payment date for an
Equivalent Dividend shall be the same as the declaration date, record date and
payment date for the corresponding dividend or other distribution on the Akerna
Shares; or

 

(ii)the record date and effective date for an Equivalent Stock Subdivision shall
be the same as the record date and payment date for the corresponding stock or
share dividend or distribution of stock or shares, in lieu of such a dividend or
other distribution on the Akerna Shares and that such Equivalent Stock
Subdivision shall comply with the requirements of the stock exchange on which
the Exchangeable Shares are then listed;

 

 - 2 -  

 

  

(c)take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit Exchangeco, in accordance with applicable law, to
pay and otherwise perform its obligations with respect to the satisfaction of
the Liquidation Amount, the Retraction Price or the Redemption Price in respect
of each issued and outstanding Exchangeable Share upon the liquidation,
dissolution or winding-up of Exchangeco or any other distribution of the assets
of Exchangeco among its shareholders for the purpose of winding up its affairs,
the delivery of a Retraction Request by a holder of Exchangeable Shares or a
redemption of Exchangeable Shares by Exchangeco, as the case may be, including
without limitation all such actions and all such things as are necessary or
desirable to enable and permit Exchangeco to deliver or cause to be delivered
Akerna Shares or other property to the holders of Exchangeable Shares in
accordance with the provisions of Sections 5, 6 or 7, as the case may be, of the
Exchangeable Share Provisions;

 

(d)take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit the Trustee in accordance with applicable law to
perform its obligations under the Voting and Exchange Trust Agreement,
including, without limitation, all such actions and all such things as are
reasonably necessary or desirable to enable and permit the Trustee in its
capacity as trustee under the Voting and Exchange Trust Agreement to exercise
such number of votes in respect of an Akerna Meeting or an Akerna Consent (as
such terms are defined in the Voting and Exchange Trust Agreement) as is equal
to the aggregate number of Exchangeable Shares outstanding at the relevant time
other than those held by Akerna and its affiliates;

 

(e)take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit Akerna or Callco, as the case may be, in
accordance with applicable law, to perform its obligations arising upon the
exercise by it of the Liquidation Call Right, the Retraction Call Right, the
Change of Law Call Right (as defined in the Plan of Arrangement) or the
Redemption Call Right, including without limitation all such actions and all
such things as are necessary or desirable to enable and permit Akerna or Callco,
as the case may be, to deliver or cause to be delivered Akerna Shares or other
property to the holders of Exchangeable Shares in accordance with the provisions
of the Liquidation Call Right, the Retraction Call Right, the Change of Law Call
Right or the Redemption Call Right, as the case may be; and

 

(f)not exercise its vote as a shareholder of Exchangeco to initiate the
voluntary liquidation, dissolution or winding up of Exchangeco or any other
distribution of the assets of Exchangeco among its shareholders for the purpose
of winding up its affairs, nor take any action or omit to take any action that
is designed to result in the liquidation, dissolution or winding up of
Exchangeco or any other distribution of the assets of Exchangeco among its
shareholders for the purpose of winding up its affairs.

 

2.2Segregation of Funds

 

Akerna will cause Exchangeco to deposit a sufficient amount of funds in a
separate account of Exchangeco and segregate a sufficient amount of such other
assets and property as is necessary to enable Exchangeco to pay or otherwise
satisfy its obligations with respect to the applicable dividend, Liquidation
Amount, Retraction Price or Redemption Price, in each case once such amounts
become payable under the terms of this Agreement or the Exchangeable Share
Provisions. Exchangeco will use such funds, assets and property so segregated
exclusively for the payment of dividends and the payment or other satisfaction
of the Liquidation Amount, the Retraction Price or the Redemption Price, as
applicable net of any corresponding withholding tax obligations and for the
remittance of such withholding tax obligations.

 

 - 3 -  

 

  

2.3Reservation of Akerna Shares

 

Akerna hereby represents, warrants and covenants in favour of Exchangeco and
Callco that Akerna has reserved for issuance and shall, at all times while any
Exchangeable Shares are outstanding, keep available, free from pre-emptive and
other rights, out of its authorized and unissued capital stock such number of
Akerna Shares (or other shares or securities into which Akerna Shares may be
reclassified or changed as contemplated by Section 2.7):

 

(a)as is equal to the sum of: (i) the number of Exchangeable Shares issued and
outstanding from time to time; and (ii) the number of Exchangeable Shares
issuable upon the exercise of all rights to acquire Exchangeable Shares
outstanding from time to time; and

 

(b)as are now and may hereafter be required to enable and permit each of Akerna,
Callco and Exchangeco to meet its obligations under the Voting and Exchange
Trust Agreement, the Exchangeable Share Provisions and any other security or
commitment relating to the Arrangement pursuant to which Akerna may now or
hereafter be required to issue or cause to be issued Akerna Shares.

 

2.4Notification of Certain Events

 

In order to assist Akerna to comply with its obligations hereunder and to permit
Akerna or Callco to exercise, as the case may be, the Liquidation Call Right,
the Retraction Call Right, the Change of Law Call Right or the Redemption Call
Right, as applicable, Exchangeco shall notify Akerna and Callco of each of the
following events at the time set forth below:

 

(a)in the event of any determination by the board of directors of Exchangeco to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Exchangeco or to effect any other distribution of the assets of
Exchangeco among its shareholders for the purpose of winding up its affairs, at
least 60 days prior to the proposed effective date of such liquidation,
dissolution, winding-up or other distribution;

 

(b)promptly upon the earlier of: (i) receipt by Exchangeco of notice of; and
(ii) Exchangeco otherwise becoming aware of, any threatened or instituted claim,
suit, petition or other proceedings with respect to the involuntary liquidation,
dissolution or winding-up of Exchangeco or to effect any other distribution of
the assets of Exchangeco among its shareholders for the purpose of winding up
its affairs;

 

(c)immediately, upon receipt by Exchangeco of a Retraction Request;

 

(d)on the same date on which notice of redemption is given to holders of
Exchangeable Shares, upon the determination of a Redemption Date in accordance
with the Exchangeable Share Provisions;

 

(e)as soon as practicable upon the issuance by Exchangeco of any Exchangeable
Shares or rights to acquire Exchangeable Shares (other than the issuance of
Exchangeable Shares and rights to acquire Exchangeable Shares pursuant to the
Arrangement); and

 

(f)promptly, upon receiving notice of a Change of Law (as such term is defined
in the Plan of Arrangement).

 

 - 4 -  

 

  

2.5Delivery of Akerna Shares

 

Upon notice from Callco or Exchangeco of any event that requires Callco or
Exchangeco to deliver or cause to be delivered Akerna Shares to any holder of
Exchangeable Shares, Akerna shall forthwith issue and deliver or cause to be
delivered the requisite number of shares of Akerna Shares for the benefit of
Callco or Exchangeco, as appropriate, and Callco or Exchangeco, as the case may
be, shall forthwith cause to be delivered the requisite number of Akerna Shares
to be received by or for the benefit of the former holder of the surrendered
Exchangeable Shares. All such Akerna Shares shall be duly authorized and validly
issued as fully paid, non-assessable, free of preemptive rights and shall be
free and clear of any lien, claim or encumbrance.

 

2.6Qualification of Akerna Shares

 

(1)Akerna covenants and agrees that it shall: (a) file a registration statement
(the “Registration Statement”) under the U.S. Securities Act of 1933, as amended
(the “1933 Act”) to register any and all of the Akerna Shares to be issued or
delivered to holders of the Exchangeable Shares by Akerna or Callco (including,
for greater certainty, pursuant to the Exchange Right or the Automatic Exchange
Right); (b) cause the Registration Statement to become effective prior to the
time that any Exchangeable Shares are first issued; and (c) cause the
Registration Statement (or a successor registration statement) to remain
effective at all times that any Exchangeable Shares remain outstanding, in each
case unless the issuance of such securities is exempt from any requirement for
registration under the 1933 Act and all applicable state securities laws.
Without limiting the generality of the foregoing, Akerna and Callco each
covenant and agree that it will to make such filings and seek such regulatory
consents and approvals as are necessary so that the Akerna Shares to be issued
or delivered to holders of Exchangeable Shares by Akerna or Callco pursuant to
the terms of the Exchangeable Share Provisions, the Voting and Exchange Trust
Agreement and this Agreement will be offered, sold, issued and delivered in
compliance with the 1933 Act and all applicable state securities laws, and
applicable securities laws in Canada and shall ensure that the Akerna Shares
will not be “restricted securities” within the meaning of Rule 144 under the
1933 Act. Akerna will in good faith expeditiously take all such actions and do
all such things as are reasonably necessary or desirable to cause all Akerna
Shares to be delivered to holders of Exchangeable Shares pursuant to the terms
of the Exchangeable Share Provisions, the Voting and Exchange Trust Agreement
and this Agreement to be listed, quoted and posted for trading on all stock
exchanges and quotation systems on which outstanding Akerna Shares have been
listed by Akerna and remain listed and are quoted or posted for trading at such
time.

 

(2)Notwithstanding any other provision of the Exchangeable Share Provisions, or
any term of this Agreement, the Voting and Exchange Trust Agreement or the Plan
of Arrangement, no Akerna Shares shall be issued (and Akerna will not be
required to issue any Akerna Shares) in connection with any liquidation,
dissolution or winding-up of Exchangeco, or any retraction, redemption or any
other exchange, direct or indirect, of Exchangeable Shares, if such issuance of
Akerna Shares would not be permitted by applicable laws.

 

2.7Economic Equivalence

 

(1)So long as any Exchangeable Shares not owned by Akerna or its affiliates are
outstanding:

 

(a)Akerna shall not without the prior approval of Exchangeco and the prior
approval of the holders of the Exchangeable Shares given in accordance with
Section 11(b) of the Exchangeable Share Provisions:

 

(i)issue or distribute Akerna Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Akerna Shares) to the holders of
all or substantially all of the then outstanding Akerna Shares by way of stock
or share dividend or other distribution, other than an issue of Akerna Shares
(or securities exchangeable for or convertible into or carrying rights to
acquire Akerna Shares) to holders of Akerna Shares: (A) who exercise an option
to receive dividends in Akerna Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Akerna Shares) in lieu of
receiving cash dividends; or (B) pursuant to any dividend reinvestment plan or
scrip dividend or similar arrangement; or

 

 - 5 -  

 

  

(ii)issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Akerna Shares entitling them to
subscribe for or to purchase Akerna Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Akerna Shares); or

 

(iii)issue or distribute to the holders of all or substantially all of the then
outstanding Akerna Shares: (A) shares or securities of Akerna of any class other
than Akerna Shares (or securities convertible into or exchangeable for or
carrying rights to acquire Akerna Shares); (B) rights, options, warrants or
other assets other than those referred to in Section 2.7(1)(a)(ii); (C) evidence
of indebtedness of Akerna; or (D) assets of Akerna;

 

unless, in each case, Exchangeco issues or distributes the economic equivalent
of such rights, options, warrants, securities, shares, evidences of indebtedness
or other assets simultaneously to holders of the Exchangeable Shares; provided,
however, that, for greater certainty, the above restrictions shall not apply to
any securities issued or distributed by Akerna in order to give effect to and to
consummate the transactions contemplated by, and in accordance with, the
Arrangement Agreement and the Plan of Arrangement.

 

(b)Akerna shall not without the prior approval of Exchangeco and the prior
approval of the holders of the Exchangeable Shares given in accordance with
Section 11(b) of the Exchangeable Share Provisions:

 

(i)subdivide, redivide or change the then outstanding Akerna Shares into a
greater number of Akerna Shares; or

 

(ii)reduce, combine, consolidate or change the then outstanding Akerna Shares
into a lesser number of Akerna Shares; or

 

(iii)reclassify or otherwise change the Akerna Shares or effect an amalgamation,
merger, reorganization or other transaction affecting the Akerna Shares;

 

unless, in each case, the same or an economically equivalent change is made
simultaneously to, or in the rights of the holders of, the Exchangeable Shares;
provided, however, that, for greater certainty, the above restrictions shall not
apply to any securities issued or distributed by Akerna in order to give effect
to and to consummate the transactions contemplated by, and in accordance with
the Arrangement Agreement and the Plan of Arrangement.

 

(2)The board of directors of Exchangeco shall determine, in good faith and in
its sole discretion (with the assistance of such financial or other advisors as
the board of may determine), “economic equivalence” for the purposes of any
event referred to in Section 2.7(1)(a) or Section 2.7(1)(b) and each such
determination shall be conclusive and binding on Akerna. In making each such
determination, the following factors shall, without excluding other factors
determined by the board of directors of Exchangeco to be relevant, be considered
by the board of directors of Exchangeco:

 

(a)in the case of any stock or share dividend or other distribution payable in
Akerna Shares, the number of such shares issued as a result of such stock or
share dividend or other distribution in proportion to the number of Akerna
Shares previously outstanding;

 

 - 6 -  

 

  

(b)in the case of the issuance or distribution of any rights, options or
warrants to subscribe for or purchase Akerna Shares (or securities exchangeable
for or convertible into or carrying rights to acquire Akerna Shares), the
relationship between the exercise price of each such right, option or warrant,
the number of such rights, options or warrants to be issued or distributed in
respect of each Akerna Share and the Current Market Price of an Akerna Share,
the price volatility of the Akerna Shares and the terms of any such instrument;

 

(c)in the case of the issuance or distribution of any other form of property
(including without limitation any shares or securities of Akerna of any class
other than Akerna Shares, any rights, options or warrants other than those
referred to in Section 2.7(2)(b), any evidences of indebtedness of Akerna or any
assets of Akerna), the relationship between the fair market value (as determined
by the board of directors of Exchangeco in the manner above contemplated) of
such property to be issued or distributed with respect to each outstanding
Akerna Share and the Current Market Price of an Akerna Share;

 

(d)in the case of any subdivision, redivision or change of the then outstanding
Akerna Shares into a greater number of Akerna Shares or the reduction,
combination, consolidation or change of the then outstanding Akerna Shares into
a lesser number of Akerna Shares or any amalgamation, merger, arrangement,
reorganization or other transaction affecting Akerna Shares, the effect thereof
upon the then outstanding Akerna Shares; and

 

(e)in all such cases, the general taxation consequences of the relevant event to
holders of Exchangeable Shares to the extent that such consequences may differ
from the taxation consequences to holders of Akerna Shares as a result of
differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing marginal taxation
rates and without regard to the individual circumstances of holders of
Exchangeable Shares).

 

(3)Exchangeco agrees that, to the extent required, upon due notice from Akerna,
Exchangeco shall use its best efforts to take or cause to be taken such steps as
may be necessary for the purposes of ensuring that appropriate dividends are
paid or other distributions are made by Exchangeco, or subdivisions, redivisions
or changes are made to the Exchangeable Shares, in order to implement the
required economic equivalence with respect to the Akerna Shares and Exchangeable
Shares as provided for in this Section 2.7.

 

2.8Tender Offers

 

In the event that a tender offer, share exchange offer, issuer bid, take-over
bid or similar transaction with respect to Akerna Shares (an “Offer”) is
proposed by Akerna or is proposed to Akerna or its shareholders and is
recommended by the board of directors of Akerna, or is otherwise effected or to
be effected with the consent or approval of the board of directors of Akerna,
and the Exchangeable Shares are not redeemed by Exchangeco or purchased by
Akerna or Callco pursuant to the Redemption Call Right, Akerna and Exchangeco
will use reasonable efforts to take all such actions and do all such things as
are necessary or desirable to enable and permit holders of Exchangeable Shares
(other than Akerna and its affiliates) to participate in such Offer to the same
extent and on an economically equivalent basis as the holders of Akerna Shares,
without discrimination. Without limiting the generality of the foregoing, Akerna
and Exchangeco will use reasonable efforts in good faith to ensure that holders
of Exchangeable Shares may participate in each such Offer without being required
to retract Exchangeable Shares as against Exchangeco (or, if so required, to
ensure that any such retraction shall be effective only upon, and shall be
conditional upon, the closing of such Offer and only to the extent necessary to
tender or deposit to the Offer). Nothing herein shall affect the rights of
Exchangeco to redeem, or Akerna or Callco to purchase pursuant to the Redemption
Call Right, Exchangeable Shares in the event of an Akerna Control Transaction.

 

 - 7 -  

 

  

2.9Akerna and Affiliates Not to Vote Exchangeable Shares

 

Each of Akerna and Callco covenants and agrees that it shall appoint and cause
to be appointed proxyholders with respect to all Exchangeable Shares held by it
and its affiliates for the sole purpose of attending each meeting of holders of
Exchangeable Shares in order to be counted as part of the quorum for each such
meeting. Each of Akerna and Callco further covenants and agrees that it shall
not, and shall cause its affiliates not to, exercise any voting rights which may
be exercisable by holders of Exchangeable Shares from time to time pursuant to
the Exchangeable Share Provisions or pursuant to the provisions of the Business
Corporations Act (Ontario) (or any successor or other corporate statute by which
Exchangeco may in the future be governed) with respect to any Exchangeable
Shares held by it or by its affiliates in respect of any matter considered at
any meeting of holders of Exchangeable Shares; provided however, for further
clarity, that this Section 2.9 shall not in any way restrict the right of Akerna
or any of its affiliates to vote their common shares of Exchangeco in accordance
with the Exchangeable Share Provisions.

 

2.10Ordinary Market Purchases

 

For greater certainty, nothing contained in this Agreement, including without
limitation the obligations of Akerna contained in Section 2.8, shall limit the
ability of Akerna (or any of its affiliates) to make ordinary market or other
voluntary purchases of Akerna Shares in accordance with applicable laws and
regulatory or stock exchange requirements.

 

2.11Ownership of Outstanding Shares

 

Without the prior approval of Exchangeco and the prior approval of the holders
of the Exchangeable Shares given in accordance with Section 11(b) of the
Exchangeable Share Provisions, Akerna covenants and agrees in favour of
Exchangeco that, as long as any outstanding Exchangeable Shares not owned by
Akerna or its affiliates are outstanding, Akerna will be and remain the direct
or indirect beneficial owner of all issued and outstanding common shares in the
capital of Exchangeco and Callco. Notwithstanding the foregoing, Akerna shall
not be in violation of this Section 2.11 if any person or group of persons
acting jointly or in concert acquires all or substantially all of the assets of
Akerna or the Akerna Shares pursuant to any merger or similar transaction
involving Akerna pursuant to which Akerna is not the surviving corporation.

 

Article 3
AKERNA SUCCESSORS

 

3.1Certain Requirements in Respect of Combination, etc.

 

So long as any Exchangeable Shares not owned by Akerna or its affiliates are
outstanding, Akerna shall not enter into any transaction (whether by way of
reorganization, consolidation, arrangement, amalgamation, merger, transfer,
sale, lease or otherwise) whereby all or substantially all of its undertaking,
property and assets would become the property of any other person or, in the
case of an amalgamation or merger, of the continuing corporation resulting
therefrom, provided that it may do so if:

 

(a)such other person or continuing corporation (the “Akerna Successor”) by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, an agreement supplemental hereto and such
other instruments (if any) as are necessary or advisable to evidence the
assumption by the Akerna Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Akerna Successor to pay
and deliver or cause to be paid and delivered the same and its agreement to
observe and perform all the covenants and obligations of Akerna under this
Agreement; and

 

 - 8 -  

 

  

(b)such transaction shall be upon such terms and conditions as to preserve and
not to impair any of the rights, duties, powers and authorities of the other
parties hereunder or the holders of the Exchangeable Shares.

 

3.2Vesting of Powers in Successor

 

Whenever the conditions of Section 3.1 have been duly observed and performed,
the parties, if required by Section 3.1, shall execute and deliver the
supplemental agreement provided for in Section 3.1(a) and thereupon the Akerna
Successor and such other person that may then be the issuer of the Akerna Shares
shall possess and from time to time may exercise each and every right and power
of Akerna under this Agreement in the name of Akerna or otherwise and any act or
proceeding by any provision of this Agreement required to be done or performed
by the board of directors of Akerna or any officers of Akerna may be done and
performed with like force and effect by the directors or officers of such Akerna
Successor.

 

3.3Wholly-Owned Subsidiaries

 

Nothing herein shall be construed as preventing: (a) the amalgamation or merger
of any wholly-owned direct or indirect subsidiary of Akerna (other than
Exchangeco or Callco) with or into Akerna; (b) the winding-up, liquidation or
dissolution of any wholly-owned direct or indirect subsidiary of Akerna (other
than Exchangeco or Callco), provided that all of the assets of such subsidiary
are transferred to Akerna or another wholly-owned direct or indirect subsidiary
of Akerna; (c) any other distribution of the assets of any wholly-owned direct
or indirect subsidiary of Akerna among the shareholders of such subsidiary for
the purpose of winding up its affairs; and (d) any such transactions are
expressly permitted by this Article 3.

 

3.4Successorship Transaction

 

Notwithstanding the foregoing provisions of this Article 3, in the event of an
Akerna Control Transaction:

 

(a)in which Akerna merges or amalgamates with, or in which all or substantially
all of the then outstanding Akerna Shares are acquired by, one or more other
corporations to which Akerna is, immediately before such merger, amalgamation or
acquisition, “related” within the meaning of the Income Tax Act (Canada)
(otherwise than by virtue of a right referred to in paragraph 251(5)(b)
thereof);

 

(b)which does not result in an acceleration of the Redemption Date in accordance
with paragraph (ii) of the definition of Redemption Date in the Exchangeable
Share Provisions; and

 

(c)in which all or substantially all of the then outstanding Akerna Shares are
converted into or exchanged for shares or rights to receive such shares (the
“Other Shares”) or another corporation (the “Other Corporation”) that,
immediately after such Akerna Control Transaction, owns or controls, directly or
indirectly, Akerna;

 

then all references herein to “Akerna” shall thereafter be and be deemed to be
references to “Other Corporation” and all references herein to “Akerna Shares”
shall thereafter be and be deemed to be references to “Other Shares” (with
appropriate adjustments if any, as are required to result in a holder of
Exchangeable Shares on the exchange, redemption or retraction of such shares
pursuant to the Exchangeable Share Provisions or the Plan of Arrangement or the
exchange of such shares pursuant to the Voting and Exchange Trust Agreement
immediately subsequent to the Akerna Control Transaction being entitled to
receive that number of Other Shares equal to the number of Other Shares such
holder of Exchangeable Shares would have received if the exchange, redemption or
retraction of such shares pursuant to the Exchangeable Share Provisions or the
Plan of Arrangement, or the exchange of such shares pursuant to the Voting and
Exchange Trust Agreement had occurred immediately prior to the Akerna Control
Transaction and the Akerna Control Transaction was completed) but subject to
subsequent adjustments to reflect any subsequent changes in the share capital of
the issuer of the Other Shares, including without limitation, any subdivision,
consolidation or reduction of share capital, without any need to amend the terms
and conditions of the Exchangeable Shares and without any further action
required.

 

 - 9 -  

 

  

Article 4
GENERAL

 

4.1Term

 

This Agreement shall come into force and be effective as of the date hereof and
shall terminate and be of no further force and effect at such time as no
Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are held by any person
other than Akerna and any of its affiliates.

 

4.2Changes in Capital of Akerna and Exchangeco

 

Notwithstanding the provisions of Section 4.4, at all times after the occurrence
of any event contemplated pursuant to Section 2.7 and Section 2.8 or otherwise,
as a result of which either Akerna Shares or the Exchangeable Shares or both are
in any way changed, this Agreement shall forthwith be amended and modified as
necessary in order that it shall apply with full force and effect, mutatis
mutandis, to all new securities into which Akerna Shares or the Exchangeable
Shares or both are so changed and the parties hereto shall execute and deliver
an agreement in writing giving effect to and evidencing such necessary
amendments and modifications.

 

4.3Severability

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule or law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 

4.4Amendments, Modifications

 

Subject to Section 4.2, Section 4.3 and Section 4.5 this Agreement may not be
amended or modified except by an agreement in writing executed by Akerna, Callco
and Exchangeco and approved by the holders of the Exchangeable Shares in
accordance with Section 11(b) of the Exchangeable Share Provisions. No amendment
or modification or waiver of any of the provisions of this Agreement otherwise
permitted hereunder shall be effective unless made in writing and signed by all
of the parties hereto.

 

4.5Ministerial Amendments

 

Notwithstanding the provisions of Section 4.4, the parties to this Agreement may
in writing at any time and from time to time, without the approval of the
holders of the Exchangeable Shares, amend or modify this Agreement for the
purposes of:

 

(a)adding to the covenants of any or all of the parties hereto if the board of
directors of each of Akerna, Callco and Exchangeco shall be of the good faith
opinion that such additions will not be prejudicial to the rights or interests
of the holders of the Exchangeable Shares;

 

(b)evidencing the succession of Akerna Successors and the covenants of and
obligations assumed by each such Akerna Successor in accordance with the
provisions of Article 3;

 

 - 10 -  

 

  

(c)making such amendments or modifications not inconsistent with this Agreement
as may be necessary or desirable with respect to matters or questions arising
hereunder which, in the good faith opinion of the board of directors of each of
Akerna, Callco and Exchangeco, it may be expedient to make, provided that each
such board of directors shall be of the good faith opinion, after consultation
with counsel, that such amendments or modifications will not be prejudicial to
the rights or interests of the holders of the Exchangeable Shares; or

 

(d)making such changes or corrections hereto which, on the advice of counsel to
Akerna, Callco and Exchangeco, are required for the purpose of curing or
correcting any ambiguity or defect or inconsistent provision or clerical
omission or mistake or manifest error contained herein, provided that the boards
of directors of each of Akerna, Callco and Exchangeco shall be of the good faith
opinion that such changes or corrections will not be prejudicial to the rights
or interests of the holders of the Exchangeable Shares.

 

4.6Meeting to Consider Amendments

 

Exchangeco, at the request of Akerna, shall call a meeting or meetings of the
holders of the Exchangeable Shares for the purpose of considering any proposed
amendment or modification requiring approval pursuant to Section 4.4. Any such
meeting or meetings shall be called and held in accordance with the articles of
Exchangeco, the Exchangeable Share Provisions and all applicable laws.

 

4.7Escrow Agreement

 

Notwithstanding any other provision hereof, the parties hereto acknowledge and
agree that the Exchangeable Shares and Akerna Shares are, as at the date hereof,
subject to the terms and conditions of the Escrow Agreement (as defined in the
Arrangement Agreement), and for so long as such shares continue to be subject to
the Escrow Agreement, any transfer or exchange of Exchangeable Shares pursuant
to this Agreement will be made subject to the Escrow Agreement and any
Exchangeable Share consideration issued in respect of Exchangeable Shares will
be subject to the Escrow Agreement.

 

4.8Enurement

 

This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and assigns.

 

4.9Notices to Parties

 

Any notice and other communications required or permitted to be given pursuant
to this Agreement shall be sufficiently given if delivered in person or if sent
by facsimile transmission (provided such transmission is recorded as being
transmitted successfully) to the parties at the following addresses:

 

(a)In the case of Akerna, at the following address:

 

  Akerna Corp.   1601 Arapahoe Street   Denver, CO 80202         Attention: John
Fowle, Chief Financial Officer   Email: john.fowle@akerna.com         with
copies (which shall not constitute notice) to:       Dentons Canada LLP   15th
Floor, Bankers Court, 850 – 2nd Street S.W.   Calgary, Alberta T2P 0R8      
Attention: Bennett Wong   Email: bennett.wong@dentons.com

 



 - 11 -  

 



  

(b)In the case of Callco or Exchangeco, at the following address:

 

  Akerna Corp.   1601 Arapahoe Street   Denver, CO 80202         Attention: John
Fowle, Chief Financial Officer   Email: john.fowle@akerna.com         with
copies (which shall not constitute notice) to:       Dentons Canada LLP   15th
Floor, Bankers Court, 850 – 2nd Street S.W.   Calgary, Alberta T2P 0R8      
Attention: Bennett Wong   Email: bennett.wong@dentons.com

  

and such notice or other communication shall be deemed to have been given and
received: (x) if delivered on a Business Day prior to 5:00 p.m. (local time in
the place where the notice or other communication is received), on the date of
delivery; or (y) otherwise, on the next Business Day. Either party may change
its address for notice by giving notice to the other parties in accordance with
the foregoing provisions.

 

4.10Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument.

 

4.11Jurisdiction

 

This Agreement shall be construed and enforced in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein. Each party
hereto irrevocably submits to the exclusive jurisdiction of the courts of the
Province of Ontario with respect to any matter arising hereunder or related
hereto.

 

[Remainder of this page left intentionally blank]

 

 - 12 -  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  AKERNA CORP.         By: /s/ John Fowle     Name: John Fowle     Title: Chief
Financial Officer         Akerna Canada Ample Exchange Inc.         By: /s/
Jessica Billingsley     Name: Jessica Billingsley     Title: Chief Executive
Officer         Akerna Canada Holdings Inc.         By: /s/ John Prentice    
Name: John Prentice     Title: Shareholder Representative

  

[Exchangeable Share Support Agreement]

 

 



 

 

 

 

 